The opinion of the court was delivered by
Hoyt, J.
This case presents substantially the same questions as that of Warren v. Quade, ante, p. 750, just decided. The material portion of the notice of lien was as follows:
“Notice is hereby given that the Tacoma Lumber and Manufacturing Company, a corporation, of Pierce county, Washington Territory, claims a lien against the property hereinafter described, for materials furn.shed in the construction oí buildings, improvements and structures thereon.
“That its demand is four hundred forty-eight and x¡nr dollars, after deducting all just credits and offsets. That the name of the owner or reputed owner of said premises is Charles G. Wilson.
_ “ That Peter Wallin is the name of the person to whom such materials were furnished. That the terms and conditions of the contract under which said materials were furn'shed were as follows: Payment to be made in cash when all materials were furnished.
“That said company has furnished ail the materials required of it by said contract, and ceased to furnish said materials on the 20th day of August, 1889. That the property to be charged with said lien is described as follows: Lots thirteen and south half of twelve, in block nineteen hundred and nine of Burns & Blinn’s addition to the city of Tacoma, in the county of Pierce, and State of Washington, according to the plat filed with the auditor of said Pierce county.”
From the opinion in the case above cited it will he seen that the requirement of the statute as to the statement of the terms and conditions of the contract are not complied with unless it is made to appear from such statement what materials were furnished. Such opinion further decided that when the materials are not furnished directly to the owner of the property the relation which the person to whom they are furnished occupies to such owner should be so stated as to bring him within the list of tho.-e who, under the lien law, are authorized to bind such power. The notice in this case fails to at all comply with either of these requirements, and must for the reasons stated in the case above referred to be held to be void.
Aside from these questions, it is doubtful whether or not it sufficiently appears from said notice that the materials were furnished *787in the construction of any structure upon which a lien is authorized. We do not now decide this latter question, but would suggest that the allegation that the “ materials were furnished in the construction of buildings, improvements and structures ” is of doubtful authority. It is simply a repetition of the language of the statute, and does not furnish the owner with that definite information as to the subject matter of the lien claimed which it may be held that he is entitled to have.
The judgment of the lower court, dismissing the action, will be affirmed.
Anders, O. J., and Stiles, Dunbar and Scott, JJ., concur.